      Case 2:18-cr-00422-SMB Document 1223 Filed 08/19/21 Page 1 of 7



     GLENN B. McCORMICK
 1   Acting United States Attorney
     District of Arizona
 2
     KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
 3   MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
     PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
 4   ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
     Assistant U.S. Attorneys
 5   40 N. Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 6   Telephone (602) 514-7500
 7   DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
     Special Assistant U.S. Attorney
 8   312 N. Spring Street, Suite 1400
     Los Angeles, CA 90012
 9   Telephone (213) 894-2426
10   KENNETH POLITE
     Assistant Attorney General
11   Criminal Division, U.S. Department of Justice
12   REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
     Senior Trial Attorney, U.S. Department of Justice
13   Child Exploitation and Obscenity Section
     950 Pennsylvania Ave N.W., Room 2116
14   Washington, D.C. 20530
     Telephone (202) 616-2807
15   Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                                  FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                               No. CR-18-422-PHX-SMB

20                            Plaintiff,
                                                        UNITED STATES’ MOTION RE
21             v.                                      BANK RECORDS AND SUMMARY
                                                                EXHIBITS
22
     Michael Lacey, et al.,
23
                              Defendants.
24
25          The United States files this motion in accordance with Federal Rule of Evidence
26   104 to provide further explanation with respect to (1) bank records and (2) summary
27   exhibits, in light of the Court’s recent Order (Doc. 1212). First, the government seeks a
28   ruling on the 902(11) certifications for the bank records to help avoid needlessly extending

                                                -1-
     Case 2:18-cr-00422-SMB Document 1223 Filed 08/19/21 Page 2 of 7




 1   the trial through a parade of custodian witnesses. See Fed. R. Evid. 104(a). Second, the
 2   United States attaches its proposed summary exhibits and provides a list of each trial
 3   exhibit that is being summarized. The Court delayed ruling on the admissibility of the
 4   summary exhibits until after the United States provided the exhibits for inspection; by
 5   doing so with this motion, the government is attempting to streamline trial and avoid
 6   delays.
 7   I.     Admissibility of Bank Records
 8          The United States seeks a pretrial ruling on the authentication of the bank records
 9   that will be marked as exhibits in the upcoming trial. The Court recently ruled that “the
10   bank records may be admissible as business records subject to other objections at trial.”
11   (Doc. 1212 at 12.)      The Court also noted that “Defendants do not challenge the
12   certifications for the bank records. Accordingly, as long as the records are accompanied
13   by a proper certification pursuant to Rule 902(11), they may be admitted under the rule.”
14   (Id.) The United States files this motion to clarify that there won’t be any future challenges
15   to the 902(11) certifications for the bank records and that Defendants’ objections at trial
16   will be limited to “relevance and prejudice under Rule 403.” (Id.)
17          On February 14, 2020, the United States filed a notice of intent to offer business
18   records pursuant to Federal Rule of Evidence 902(11). (Doc. 889.) That notice attached a
19   table that listed the 902(11) certifications identified by subpoena number, financial
20   institution, Bates number, and BEGDOC, which is the number used to locate the document
21   in Relativity. (Id.; see also Doc. 889-A.) On September 11, 2020, the government filed a
22   supplemental notice that included two additional 902(11) certifications. (Doc. 1057.) Rule
23   902(11) provides that “[b]efore the trial or hearing, the proponent must give an adverse
24   party reasonable written notice of the intent to offer the record—and must make the record
25   and certification available for inspection—so that the party has a fair opportunity to
26   challenge them.” The United States has complied with this rule.
27          Defendants have now had over 18 months to challenge the government’s 902(11)
28   certifications. They have not done so. (See Doc. 1139 at 18-19) (objecting to the admission


                                                 -2-
     Case 2:18-cr-00422-SMB Document 1223 Filed 08/19/21 Page 3 of 7




 1   of bank records based only on potential relevance issues.) Because Defendants have not
 2   yet articulated any objection to the 902(11) certifications, they should be precluded from
 3   doing so at trial.    If Defendants are permitted to raise challenges related to the
 4   authentication of the bank records at trial, then the proceedings may be delayed as the Court
 5   reviews the relevant certification(s). If the objection is sustained, then the government
 6   would need to identify and call a custodian of records to the witness stand. The applicable
 7   custodian may live in another state. This process will certainly cause an unnecessary delay
 8   for an already lengthy trial.    If Defendants had specific objections to the 902(11)
 9   certifications listed in the government’s filings (Docs. 889 & 1057), they should have
10   raised those challenges during the last 18 months. See Fed. R. Evid. 902(11), Advisory
11   Committee Notes to 2000 Amendments (“The notice requirement in Rule 902(11) and (12)
12   is intended to give the opponent of the evidence a full opportunity to test the adequacy of
13   the foundation set forth in the declaration.”). The government would be prejudiced by
14   Defendants waiting until trial before raising any such challenges. The Court should rule
15   that the bank records have been authenticated under Rule 902(11) and are not excluded by
16   the rule against hearsay in accordance with Rule 803(6). 1
17
18
19          1
               See, e.g., United States v. Davis, 2021 WL 1931871, at *2-3 (D. Alaska May 13,
20   2021) (granting pretrial motion finding 902(11) certifications properly authenticated
     certain business records); United States v. Way, 2018 WL 2470944, at *2 (E.D. Cal. June
21   1, 2018) (granting government’s motion for pretrial authentication of business records
     under Rule 902(11) and finding that the records “have been properly authenticated and
22   []qualify for admission under the exception to the rule against hearsay set forth in FRE
     803(6)”); United States v. Taylor, 2017 WL 11458484, at *1 (D. Ariz. Nov. 2, 2017)
23   (finding a business record supported by a 902(11) certification was “admissible, self-
     authenticating, non-hearsay evidence” because “a certification under Rule 902(11)
24   provides sufficient foundation for the admissibility of business records”); United States v.
     Kuzmenko, 2014 WL 1334003, at *3 (E.D. Cal. April 3, 2014) (“Provided that, in the
25   discovery given to Defendant, each FRE 902(11) certification is immediately followed by
     the corresponding bank, loan, and escrow files, the records are self-authenticating under
26   FRE 902(11) and the Government need not call a custodian-witness to lay foundation for
     this evidence.”); United States v. Gardley, 2013 WL 4857691, at *1-2 (D. Nev. Sept. 10,
27   2013) (“[T]he Court interprets the Government’s motion as merely a preliminary motion
     to determine if a custodian of records must be subpoenaed to authenticate each document.
28   . . . [T]he Court hereby finds [exhibits] admissible as business records, are authentic, and
     are not barred by the hearsay rule pursuant to Rules 803(6) and 902(11).”).

                                                 -3-
     Case 2:18-cr-00422-SMB Document 1223 Filed 08/19/21 Page 4 of 7




 1   II.      The United States’ Summary Exhibits
 2            The Court articulated its reasons for not yet admitting the government’s summary
 3   exhibits in its recent order.
 4            [T]he government has clearly not met its burden to admit its summary
              exhibits under Rule 1006. First, the Court has not been given an opportunity
 5
              to inspect the exhibits which makes it difficult to see what they are, what they
 6            are summarizing, whether they properly summarize voluminous records, or
              whether they are merely argument regarding the evidence as Defendants
 7            contend. In addition, the government merely states in a conclusory manner
 8            that the records on which the summary exhibits are based are admissible
              without explaining with specificity what the records are. . . . Accordingly,
 9            the Court will not admit the summary exhibits at this time but will consider
10            them again at trial if the government seeks their admission.

11   (Doc. 1212 at 21.)

12            In an effort to streamline trial and optimize the jury’s time, the United States
13   provides the Court with the summary exhibits it intends to admit and the exhibits relied
14   upon in creating the summaries.
15            A.        United States’ Summary Exhibits
16            The United States anticipates introducing the following nine summary exhibits at
17   trial:
18            -    Trial Ex. 1479 – Money Laundering Counts Tracing, attached as Ex. A.
19            -    Trial Ex. 1480 – Backpage Gross Revenue by Ad Category, attached as Ex. B.
20            -    Trial Ex. 1481 – Annual Revenue for Business Entities, attached as Ex. C.
21            -    Trial Ex. 1545 – Website Technologies LLC Revenue Through GoCoin,
22                 attached as Ex. D.
23            -    Trial Ex. 1689 – Payments from Camarillo Holdings to Spear, attached as Ex.
24                 E.
25            -    Trial Ex. 1690 – Payments from Cereus Properties to Spear, attached as Ex. F.
26            -    Trial Ex. 1691 – Payments from Website Tech to Cereus Properties, attached as
27                 Ex. G.
28


                                                   -4-
     Case 2:18-cr-00422-SMB Document 1223 Filed 08/19/21 Page 5 of 7




 1         -    Trial Ex. 1693 – Payments from Cereus Properties to Michael Lacey –
 2              1/11/2016-1/4/2017, attached as Ex. H.
 3         -    Trial Ex. 1694 – Payments from Cereus Properties to James Larkin and Family
 4              – 1/11/2016-1/11/2017, attached as Ex. I.
 5         B.      List of the Underlying Exhibits for the Summaries
 6         Here is a table that identifies the underlying exhibits that are summarized by each
 7   of the summary exhibits and why the underlying exhibits are admissible.
 8
        Summary Exhibits             Exhibits Relied Upon for              Reason for
 9
                                             Summary                      Admissibility
10
      Trial Ex. 1479 – Money      Bank records listed in Doc. 889-   902(11) Certifications
11    Laundering Counts           A (Trial Exs. 1248-1431)           (Trial Ex. 1247 & Doc.
12    Tracing, attached as Ex.                                       889-A)
      A
13    Trial Ex. 1480 –            Backpage Ad Revenue                902(11) Certification
      Backpage Gross              Spreadsheet (Trial Ex. 1482,       from Carl Ferrer
14
      Revenue by Ad               DOJ-BP-0002724567)                 (USAO-BP-0033766-
15    Category, attached as                                          USAO-BP-0033767),
      Ex. B                                                          attached as Ex. J
16
      Trial Ex. 1481 – Annual     Certified IRS Income Tax           Certified IRS income
17    Revenue for Business        Returns (2012-2015) for John E.    tax returns are self-
      Entities, attached as Ex.   Brunst; Michael Lacey; James       authenticating
18    C                           Larkin; Medalist Holdings; Scott
19                                Spear (Trial Exs. 1432-1460)
20                                Revenue Documents from Carl     902(11) Certification
21                                Ferrer (Trial Exs. 1461-1468)   from Carl Ferrer, Ex. J.
      Trial Ex. 1545 –            Spreadsheets produced by        Spreadsheets produced
22    Website Technologies        GoCoin (Trial Exs. 1532-1544)   by Go Coin (Trial Ex.
23    LLC Revenue Through                                         1268) with a 902(11)
      GoCoin, attached as Ex.                                     Certification (Trial Ex.
24    D                                                           1247 & Doc. 889-A)
25    Trial Ex. 1689 –            Bank records from National Bank 902(11) Certification
      Payments from               of Arizona (Trial Ex. 1321)     (Trial Ex. 1247 & Doc.
26    Camarillo Holdings to                                       889-A)
27    Spear, attached as Ex. E

28


                                                -5-
     Case 2:18-cr-00422-SMB Document 1223 Filed 08/19/21 Page 6 of 7




 1      Summary Exhibits             Exhibits Relied Upon for                Reason for
 2                                          Summary                   Admissibility
 3    Trial Ex. 1690 –           Bank records from National Bank 902(11) Certification
      Payments from Cereus       of Arizona (Trial Ex. 1321)     (Trial Ex. 1247 & Doc.
 4    Properties to Spear,                                       889-A)
 5    attached as Ex. F
      Trial Ex. 1691 –           Bank records from Branch             902(11) Certification
 6    Payments from Website      Banking and Trust Co (Trial Ex.      (Trial Ex. 1247 & Doc.
      Tech to Cereus             1313)                                889-A)
 7
      Properties, attached as
 8    Ex. G
      Trial Ex. 1693 –           Bank records from Arizona Bank       902(11) Certification
 9
      Payments from Cereus       of Trust (Trial Ex. 1248)            (Trial Ex. 1247 & Doc.
10    Properties to Michael                                           889-A)
      Lacey – 1/11/2016-
11    1/4/2017, attached as
12    Ex. H
      Trial Ex. 1694 –           Bank records from Arizona Bank       902(11) Certification
13    Payments from Cereus       of Trust (Trial Ex. 1248)            (Trial Ex. 1247 & Doc.
14    Properties to James                                             889-A)
      Larkin and Family –
15    1/11/2016-1/11/2017,
16    attached as Ex. I

17          C.     The Underlying Exhibits Are Admissible
18          The United States has prepared these nine summary exhibits to assist in proving the
19   content of over 165,000 pages of financial records. (See Jan. 13, 2020 Letter from R. Jones,
20   attached as Ex. K.) The United States does not presently anticipate introducing the
21   underlying bank records as trial exhibits. Rather, the government plans to introduce these
22   summary exhibits in accordance with Rule 1006 to “prove the content of voluminous
23   writings . . . that cannot be conveniently examined in court.” Fed. R. Evid. 1006. The
24   Court has articulated the standard for a party to admit summary exhibits: “A proponent of
25   a summary exhibit must establish a foundation that (1) the underlying materials on which
26   the summary exhibit is based are admissible into evidence, and (2) those underlying
27   materials were made available to the opposing party for inspection.” (Doc. 1212 at 23)
28   (citations omitted.)


                                                -6-
     Case 2:18-cr-00422-SMB Document 1223 Filed 08/19/21 Page 7 of 7




 1          The chart above demonstrates that both elements for admitting summary exhibits
 2   have been satisfied. All the underlying documents are “admissible,” and all the materials
 3   were produced to Defendants.
 4          D.     Summary Exhibits Should Be Admitted
 5          Based on the foregoing, the nine summary exhibits the government intends to
 6   introduce at trial should be admitted.
 7          Respectfully submitted this 19th day of August, 2021.
 8                                            GLENN B. McCORMICK
                                              Acting United States Attorney
 9                                            District of Arizona
10                                            s/ Andrew C. Stone
                                              KEVIN M. RAPP
11                                            MARGARET PERLMETER
                                              PETER S. KOZINETS
12                                            ANDREW C. STONE
                                              Assistant U.S. Attorneys
13
                                              DAN G. BOYLE
14                                            Special Assistant U.S. Attorney
15                                            KENNETH POLITE
                                              Assistant Attorney General
16                                            U.S. Department of Justice
                                              Criminal Division, U.S. Department of Justice
17
                                              REGINALD E. JONES
18                                            Senior Trial Attorney
                                              U.S. Department of Justice, Criminal Division
19                                            Child Exploitation and Obscenity Section
20
21
22                                CERTIFICATE OF SERVICE
23          I hereby certify that on this same date, I electronically transmitted the attached
24   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
25   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
26   as counsel of record.
27   s/ Marjorie Dieckman
     U.S. Attorney’s Office
28


                                               -7-
